UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6490



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FRANKIE EARL JONES, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-95-308)


Submitted:   June 30, 1999                 Decided:   July 16, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Frankie Earl Jones, Jr., Appellant Pro Se. Harold Watson Gowdy,
III, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frankie Earl Jones, Jr., seeks to appeal the district court’s

order construing his motion filed pursuant to Fed. R. Civ. P. 60(b)

as a motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999) and

denying the motion.   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See United States v. Jones, No.

CR-95-308 (D.S.C. Mar. 18, 1999).*      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            DISMISSED




     *
       Although the district court’s order is marked as “filed” on
March 17, 1999, the district court’s records show that it was
entered on the docket sheet on March 18, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s deci-
sion.   See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                   2